department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d go v e r n m e n t e n t i t i e s d i v i s i o n contact person identification_number number release date date uil employer_identification_number legend a b dear --------------- this is in response to a letter from you requesting a ruling on your behalf that you will continue meeting the requirements of sec_501 of the internal_revenue_code facts you are exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 of the code by letter from the internal_revenue_service dated b it was determined that you as a newly-created organization could reasonably expect to be a publicly_supported_organization described in sec_509 and sec_170 of the code and will be treated as a publicly-supported organization during the advance_ruling period in your application you stated that you intend to raise funds through soliciting cash donations and non-cash donations eg food medicine and clothing all of which you were going to send to the poor in a when you filed your application you did not intend to operate a thrift store therefore you made no mention of that activity in your application however as a result of the continued need to assist the poor in a it appeared that a better and more effective way to achieve this goal would be opening and operating a thrift store you are therefore taking action to open a thrift store to achieve this goal you plan to operate a thrift store that will accept clothes furniture artwork and household appliances you will sell these items for cash all work performed by your board_of directors board and officers will be voluntary without compensation you will rent space for your store from an unrelated party and will pay fair_market_value as rent the cash that you raise from the sale_of_goods will be used to pay your rent and the remainder of the cash will be used to buy clothes food and medicine which will be shipped to the poor and charities operating in a you will not send cash to the poor and charities in a you will retain control and discretion over the use of all goods sent to a in order to ensure that they are used only for charitable purposes ruling requested operating a thrift store in the manner described will not adversely affect the organization’s status as an organization described in sec_501 of the internal_revenue_code law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_6033 generally requires the filing of annual information returns by exempt_organizations sec_511 of the code imposes a tax on the unrelated_business_taxable_income of certain exempt_organizations including those exempt under sec_501 sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by the organization of the purpose or function that constitutes the basis for its exemption under sec_501 there are several exceptions to the term unrelated_trade_or_business for example sec_513 of the code states that this term does not include any trade_or_business in which substantially_all the work in carrying on the trade_or_business is performed for the organization by volunteers sec_513 of the code states that this term does not include any trade_or_business which is the selling of merchandise substantially_all of which the organization received as gifts or contributions sec_1_501_c_3_-1 of the regulations states that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt purposes and it is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business sec_1_513-1 of the regulations provides that sec_513 of the code specifically states that the term unrelated_trade_or_business does not include any trade_or_business which consists of selling merchandise substantially_all of which has been received by the organization as gifts or contributions this exception applies to so called thrift shops operated by a tax exempt_organization where those desiring to benefit such organization contribute old clothes books furniture etc to be sold to the public with the proceeds going to the exempt_organization analysis the internal_revenue_service has determined that you are exempt from federal_income_tax under sec_501 of the code and are classified as a publicly_supported_organization described in sec_509 and sec_170 of the code you wish to change your activity by operating a thrift store to raise funds for your charitable purposes you will use these funds to buy clothes food and medicine which will be shipped to the poor and charities operating in a you will retain control and discretion over the use of all goods sent to a in order to ensure that they are used only for charitable purposes your board and officers will not receive compensation_for operating your thrift store or for any other reason selling donated items to raise funds to purchase clothes food and medicine constitutes a trade_or_business however this activity furthers your exempt_purpose to provide aid to the poor in addition this activity does not constitute an unrelated_trade_or_business because it meets the exception under sec_513 of the code since your organization is operated entirely by volunteers and because you meet the exception in sec_513 and sec_1_513-1 of the regulations since substantially_all of your sales consists of donated merchandise ruling operating a thrift store in the manner described will not adversely affect the organization’s status as an organization described in sec_501 of the internal_revenue_code this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of this ruling in your permanent records this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours steven b grodnitzky acting manager exempt_organizations technical group enclosure notice
